11th Court of Appeals
Eastland, Texas
Opinion
 
Anthony Palmer
            Appellant
Vs.                  Nos. 11-05-00193-CR & 11-05-00194-CR -- Appeals from Midland County
State of Texas
            Appellee
 
            On April 21, 2005, the trial court convicted Anthony Palmer of two offenses of forgery by
making and assessed his punishment, pursuant to plea bargain agreements, at confinement for one
year in a state jail facility for each offense.  We dismiss the appeals.
            In each case, the trial court stated in its certification of appellant’s right to appeal that this
was a plea bargain case, that appellant had no right to appeal, and that appellant had waived any right
to appeal.  On June 14, 2005, the clerk of this court wrote the parties and informed them that it
appeared this court did not have jurisdiction to entertain these appeals.  The clerk requested that
appellant respond on or before June 29, 2005, showing grounds for continuing these appeals.  There
has been no response to our June 14 letter.
            Therefore, the appeals are dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
July 7, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.